Exhibit 10.11 SUBORDINATION AGREEMENT This Subordination Agreement, dated as of January 14, 2008, is made by BDeWees, Inc., an Ohio corporation and XGen III, Ltd., an Ohio limited liability company(collectively, the “Subordinated Creditors”), for the benefit of Wells Fargo Bank, National Association, acting through its Wells Fargo Business Credit operating division (the “Lender”). MISCOR Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services, Inc., an Indiana corporation (“MIS”), Martell Electric,LLC, an Indiana limited liability company (“Martell”), HK Engine Components, LLC, an Indiana limited liability company (“HK”), Magnetech Power Services, LLC, an Indiana limited liability company (“MPS”), Ideal Consolidated, Inc., an Indiana corporation (“Ideal”) and 3-D Service, Ltd., an Ohio limited liability company (“3D”) AND American Motive Power, Inc., a Nevada corporation (“AMP” and together with MISCOR, MIS, Martell, HK, MPS, Ideal and 3D, the “Borrowers” and each a “Borrower”) are now or hereafter may be indebted to the Lender on account of loans or the other extensions of credit or financial accommodations from the Lender to the Borrowers, or to any other person under the guaranty or endorsement of the Borrowers. MISCOR has issued two promissory Notes, one each to BDeWees, Inc., and XGen III, Ltd., each Note in the original principal amount of Two Million Dollars ($2,000,000.00), in partial payment of the purchase price for the membership interest units of 3D, a copy of which promissory Notes are attached hereto as
